DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 1/7/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burg et al (Pub. No.:  US 2015/0313484).
Regarding claim 1, Burg et al disclose a method comprising: 
generating a signal from an energy receiver of a wearable photoplethysmography device (portable wireless vital signs scanner 100) [see 0167-0170], the signal generated by the energy receiver, at least in part, being based upon at least a portion of energy that was initially projected by an energy 
selecting a subset of wave features (peaks/pulse rate) of a plurality of wave features (QRS complex) of the signal (ECG/heart rate/PPG) [see 0081-0086, 0104, 0106 and  figs 7 C1, 7C-2]; 
determining wave metric calculations (peaks /pulse rate) of a set of wave metric calculations for the subset of wave features (peaks) [see 0081-0086, 0104, 0106];
classifying the signal by applying a validity classifier to at least one of the wave metric calculations to generate a validity score (peaks between 0.12 and 0.20 seconds or pulse rate signals range of 0.5 Hz to 40 Hz), the validity classifier generated based on the set of wave metric calculations and used to determine if the wearable photoplethysmography device is correctly positioned on the user [see 0062, 0075, 0081-0085] by disclosing temple electrode A401t may intermittently lose contact with the temple and generate electrical pollution or noise [see 0081];
comparing the validity score to a validity threshold to determine if the wearable photoplethysmography device is correctly positioned [see 0062, 0067, 0109] by disclosing the contact interaction for a valid measurement for a vital sign should be validated and corrected during the duration or length of time of the measurement [see 0067] and pulse rate variations are expected to less than a maximum threshold [see 0085];
controlling operation (by validating or invalidating) of the wearable photoplethysmography device [see 0067, 0069, 0087, 0177-0179, 0161] based on whether it is determined the wearable photoplethysmography device is correctly positioned (by disclosing the scanner 100 may be improperly and so all vital sign data should be considered to be of low quality and perhaps discarded, see 0161) based on a comparison of the validity score to the validity threshold [see 0067, 0069] by disclosing the contact interaction for a valid measurement for a vital sign should be validated and corrected during the 

Regarding claim 2, Burg et al disclose wherein the wave metric calculations of the set of wave metric calculations include signal energy measurements of the signal determined from the subset of wave features.

Regarding claim 3, Burg et al disclose wherein the wave metric calculations of the set of wave metric calculations include signal mobility measurements of the signal determined from the subset of wave features and the signal energy measurements of the signal determined from the subset of wave features [see 0069] by measuring measures the motion and vibrations of the vital signs [see 0069]

Regarding claim 4, Burg et al disclose wherein the wave metric calculations of the set of wave metric calculations include signal complexity measurements of the signal determined from the subset of wave features [see 0082-0083] and the signal mobility of the measurements of the signal determined from the subset of wave features [see 0069].

Regarding claim 5, Burg et al disclose wherein the wave metric calculations of the set of wave metric calculations include one or a combination of signal crossing measurements of the signal [see 0104] and signal non-oscillatory component measurements of the signal determined from the subset of wave features.

Regarding claim 6, Burg et al disclose wherein the validity classifier is generated from one or a combination of signal energy measurements, signal mobility measurements, signal 

Regarding claim 10, Burg et al disclose normalizing the signal before selecting the subset of wave features of the plurality of wave features of the signal [see 0080, 0087 and 0105].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burg et al (Pub. No.:  US 2015/0313484) in view of Shim et al (Pub. No.:  US 2015/0359436)
Regarding claim 7, Burg et al disclose determining the wearable photoplethysmography device is operating to measure the medical signs of the user based on the comparison of the validity score to the validity threshold.
Burg et al don’t disclose causing the energy transmitter to stop operating in emitting energy for use by the wearable photoplethysmography device in operating to measure the medical signs of the user.
Nonetheless, Shim et al disclose determining the wearable photoplethysmography device is operating to measure the medical signs of the user based on the comparison of the validity score to the validity threshold [see abstract, 0024-0029, 0152 ] by disclosing [see 0024-0026] by disclosing the controller can switch the photo plethysmography into an idle state [see 0024] and the controller can strengthen strength of a light delivered by the transmitter of the photo plethysmography or make a delivery cycle to be short [see 0025].  Shim et al disclose a controller configured to measure a heart rate based on the reflection signal measured by the photo plethysmography, the controller, if the signal 
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Burg et al and by causing the energy transmitter to stop operating in emitting energy for use by the wearable photoplethysmography device in operating to measure the medical signs of the user based on the comparison of the validity score to the validity threshold; to accurately measure a heart rate, 0109, Shim et al].

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:
“applying temporal smoothing to the plurality of validity scores for the signal to generate a smoothed validity score;
comparing the smoothed validity score to the to the validity threshold to determine if the wearable photoplethysmography device is correctly positioned in operating to measure the medical signs of the user;
controlling operation of the wearable photoplethysmography device based on whether it is determined the wearable photoplethysmography device is correctly positioned in operating to measure 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793